Citation Nr: 1538929	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.    
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

Although the RO has reopened the claim for service connection for bilateral hearing loss and denied entitlement on the merits, the Board of Veterans' Appeals (Board) must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been characterized as noted on the title page above.

The reopened claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  In February 1973, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was notified of the rating decision and of his appellate rights, but he did not submit a notice of disagreement.  There was also no new and material evidence received within one year of the issuance that decision.

2.  The additional evidence received since the February 1973 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  A formal or informal claim for service connection for tinnitus was not received by VA prior to December 30, 2011.  The record contains no statement, communication, or other information from the Veteran, prior to December 30, 2011, that can reasonably be construed as constituting an earlier claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision, which denied service connection for a bilateral hearing loss, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the February 1973 rating decision is new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an effective date earlier than December 30, 2011, for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the RO has reopened the Veteran's claim for service connection for bilateral hearing loss.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Moreover, the Veteran is challenging the effective date assigned for the grant of service connection for tinnitus.  The courts have held, and VA's General Counsel has agreed, that, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, no further notice was required with respect to the claim.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.

Moreover, resolution of the earlier effective date issues turns primarily on when the Veteran first filed his claim for service connection for tinnitus.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date. See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) ; 38 C.F.R. § 3.159(c)(4)(A)-(C) . See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

The Veteran was also afforded an opportunity to present testimony at a September 2014 hearing before the Board.  During the hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concepts of service connection and effective dates, and suggested the submission of additional evidence to support the Veteran's claim for service connection for hearing loss.  The record also held open for a 60-day period following the hearing to allow for the submission of additional evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted otherwise.




I.  Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In most cases, the return of the formal application form (VA Form 21-526) controls the determination of the proper effective date should benefits be awarded.  If the formal application form is returned within 1 year from the date it was sent to the claimant, the effective date for the award of service connection "will be the date of the informal claim"; if the formal application form is received after that 1 year period, the effective date will be the "the date of VA's receipt of the formal application form."  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(a); 38 C.F.R. § 3.155).

If VA does not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, the effective date of that claim will be the date of the informal claim because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).  "If VA opts in some cases to treat informal claims as de facto applications, that is consistent with a veteran-friendly mandate and should be encouraged when possible (such as when a veteran is otherwise diligently pursuing his claim...)."  Jernigan, 25 Vet. App. at 225, n.6.

Amended regulations pertaining to submission of claims, including revisions to 38 C.F.R. § 3.155, were recently issued by VA, but these regulations are effective for claims received on or after March 24, 2015, and therefore are not applicable in the present matter.  See 79 Fed. Reg. 57660 (September 25, 2014). 

In this case, the Veteran submitted a VA Form 21-526, Formal Application for Compensation or Pension, which was received by VA in November 1972.  In that form, the Veteran specifically identified his claims for service connection for a right arm disorder, hearing loss, and a heart murmur.

The Veteran was afforded a VA examination in January 1973 in connection with his claim for service connection for bilateral hearing loss.  During that examination, he reported a history of ringing in the ears, as well as a present complaint ("Symptoms only, not diagnosis") of ringing in the ears.  A physical examination of the ears was normal.  The Veteran stated he was told that he had some high tone hearing loss.  The examiner also noted that the Veteran was exposed to much loud noise in the service, but that he seemed to have used ear protection well.  The examiner also found no current tinnitus.  The examining physician wrote that the Veteran had mild sensorineural high frequency hearing loss of the left ear at 4000 hertz only.  The impression was essentially normal hearing with no real sequelae from noise.  In an accompanying audiogram, it is typewritten that the "Veteran complains of tinnitus after periods of exposure to loud noise.  Had noise exposure in service from jet aircraft.  Hearing is within normal limits by VA standards."

On December 30, 2011, the AOJ received an application to reopen his previously denied claim for service connection for bilateral hearing loss.  In a VA Form 21-526b, Supplemental Claim for Compensation, date-stamped as being received on February 17, 2012, the Veteran indicated that he was seeking service connection for tinnitus.  This was the earliest date of correspondence from the Veteran in which he identified a claim for service connection for tinnitus.  The AOJ favorably construed the VA Form 21-526b received on February 17, 2012, as an extension of the claim for service connection for hearing loss received on December 30, 2011.

In an April 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation, effective from December 30, 2011, based on the date of receipt of claim.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date prior to December 30, 2011, for the grant of service connection for tinnitus.  In particular, the Board finds that there is nothing in the claims file prior to December 30, 2011, indicating an intent on the part of the Veteran to apply for service connection for tinnitus. 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

In his November 1972 claim, the Veteran specifically listed the conditions for which he sought service connection.  Although he listed multiple disorders, including hearing loss, there was no reference to tinnitus or ringing in the ears.  If the Veteran intended to file for service connection for tinnitus at that time, there is no logical reason why he would not have stated so in that application, as he clearly identified other disorders.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). The Board emphasizes that, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative. Cintron v. West, 13 Vet. App. 251 (1999).

The Board does acknowledge that the Veteran reported a history and complaints of ringing in his ears during the January 1973 VA examination.  However, the examiner found that he did not have current tinnitus.  As such, the Veteran would not have been entitled to service connection for tinnitus at that time.  Nevertheless, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Although there are two recognized exceptions to this general rule, those exceptions are applicable only when an underlying claim has been awarded and the medical records demonstrate that a veteran's disability has increased, or when an underlying claim has been denied and the medical records are new and material evidence to reopen the claim. See 38 C.F.R. § 3.157(b) (2014); see also Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 377, 381 (1999); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996).  Neither of those exceptions applies in this case, as the Veteran was not service-connected for tinnitus, and no claim had been previously denied.

Moreover, in a February 1973 rating decision, the RO denied the Veteran's November 1972 claim for service connection for hearing loss, a right elbow fracture, a heart disorder, and bursitis.  The Veteran was notified of that decision and of his appellate rights, yet he did not file a notice of disagreement, provide any additional argument, or seek to clarify that he had also sought service connection for tinnitus.  Indeed, the Veteran did not submit anything to VA until December 2011.  

Based on the foregoing, the Board finds that the Veteran did not file a formal or informal claim prior to December 30, 2011, for service connection for tinnitus.  Therefore, an earlier effective date is not warranted.  


I.  New and Material

As noted above, the RO previously considered and denied a claim for service connection for bilateral hearing loss in a February 1973 rating decision.  In particular, the RO found that the Veteran had normal hearing by VA standards.  The Veteran was notified of that decision and of his appellate rights, but he did not file a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision. Therefore, the February 173 rating decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

The evidence received since the February 1973 rating decision includes a December 2013 private audiogram. While the results are reported in graph form, they do appear to be within the range of hearing loss disability for VA purposes, and the diagnosis was moderate mid and high frequency loss in the left ear and severe hearing loss in the right ear.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bilateral hearing loss is reopened. 38 C.F.R. § 3.156.  However, as will be explained below, the Board has determined that further development is necessary before the merits of the Veteran's claim can be addressed.

ORDER

Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for tinnitus is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

A VA medical opinion was obtained in February 2012 in connection with the Veteran's claim for service connection for bilateral hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing impairment was caused by or aggravated by his military noise exposure.  In so doing, he noted that the Veteran had normal hearing at discharge without any significant shift since his induction.  However, the Veteran was not able to report his own history to the examiner, as he was not examined.  Indeed, the Veteran testified at his September 2014 hearing that he had hearing problems when he separated from service.  Moreover, the examiner did not address the fact that the January 1973 VA examination noted some mild sensorineural high frequency hearing loss at 4000 Hertz in the left ear.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any hearing loss that may be present.

Moreover, the Veteran has indicated that he is receiving treatment at the VA Medical Center in Minneapolis, Minnesota, for bilateral hearing loss.  Therefore, any relevant, outstanding VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the VA Medical Center in Minneapolis, Minnesota.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, the January 1973 VA examination report, and lay statements. 

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or he or she should provide an interpretation of any audiometric findings contained on a graph. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, to include any noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

This discussion should include the significance, if any, of the January 1973 VA examination report noting some mild sensorineural high frequency hearing loss at 4000 Hertz in the left ear.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


